t c memo united_states tax_court estate of charles porter schutt deceased charles p schutt jr and henry i brown iii co-executors commissioner of internal revenue respondent petitioner v docket no filed date sec_1 and sec_2 delaware business trusts were formed in and were capitalized by the contribution thereto of stock by d through a revocable_trust and by wtc as trustee of various trusts created for the benefit of d’s children and grandchildren at his death in d held through the revocable_trust a 236-percent interest in sec_1 and a 336-percent interest in sec_2 held d’s transfers of stock to sec_1 and sec_2 were bona_fide sales for adequate_and_full_consideration within the meaning of sec_2036 and sec_2038 i r c such that the value of the transferred assets is not included in his gross_estate under these statutes john w porter w donald sparks ii and michael r stein for petitioner gerald a thorpe for respondent memorandum findings_of_fact and opinion wherry judge by a statutory notice dated date respondent determined a federal estate_tax deficiency in the amount of dollar_figure with respect to the estate of charles porter schutt the estate by answer respondent asserted an increase in the deficiency of dollar_figure thereafter by amendment to answer respondent asserted a further increase in the deficiency of dollar_figure for a total deficiency of dollar_figure after concessions the principal issue for decision is whether the fair_market_value of stock contributed by charles porter schutt decedent through a revocable_trust to schutt i business_trust schutt i and schutt ii business_trust schutt ii is includable in his gross_estate pursuant to sec_2036 or sec_2038 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a resident of the state of delaware when he died testate on date and his will was probated in that state the co-executors of unless otherwise indicated section references are to the internal_revenue_code code in effect as of the date of decedent’s death and rule references are to the tax_court rules_of_practice and procedure decedent’s estate both resided in the commonwealth of pennsylvania at the time the petition in this case was filed general background decedent was born on date decedent later married phyllis dupont mrs schutt the daughter of eugene e dupont mr dupont decedent and mrs schutt had four children each of whom subsequently married sarah schutt harrison caroline schutt brown katherine d schutt streitweiser and charles p schutt jr decedent’s son charles p schutt jr and his son-in-law henry i brown iii are the co-executors of his estate each of decedent’s four children had children of his or her own such that decedent and mrs schutt were survived by grandchildren historically a significant portion of the schutt family wealth has been invested in and a concomitant significant and steady portion of the family income has been generated by an interest in e i du pont de nemours and company dupont stock and phillips petroleum company stock initially obtained from mr dupont throughout the decades mr dupont decedent and mrs schutt have in the administration of these and other holdings established a number of trusts for the benefit of themselves and or their issue in the mid-1980s the schutt various trusts directly pertinent to the instant litigation are described in detail infra in text decedent continued family’s holdings in phillips petroleum stock were sold due to dissatisfaction with the management of phillips petroleum and were replaced with stock in exxon corporation trust during mr dupont as trustor and wilmington trust company wtc as trustee entered into a_trust agreement dated date trust in accordance with this agreement shares of dupont and christiana securities company3 stock were placed in trust for the benefit of mrs schutt and her issue as pertinent here trust provided that until mrs schutt’s death income was to be distributed quarterly to her issue per stirpes or if none to mrs schutt upon mrs schutt’s death the trust corpus was to be divided into shares per stirpes for the benefit of her issue if such share was set_aside for a living child of mrs schutt the corpus so allocated was to be held in trust for the child and income continued and or mrs schutt also established at least three additional trusts during the 1970s for the benefit of their grandchildren and the issue of their grandchildren christiana securities company was a holding_company established by certain branches of the dupont family to hold dupont stock the company was later merged into dupont and at times relevant to this proceeding the corpus of trust or subtrusts thereunder included dupont and exxon stock the following explanations in text of the various trusts pertinent to this litigation are intended to serve as summaries of the most salient provisions the recitations do not attempt to set forth every feature and or contingency therefrom was to continue to be distributed in quarterly installments to the child upon the child’s death the trustee was to distribute the corpus free of trust to the child’s descendants per stirpes subject_to specified age restrictions as regards administration trust granted to the trustee subject_to specified limitations in general the power to do and perform any and all acts and things in relation to the trust fund in the same manner and to the same extent as an individual might or could do with respect to his own property concerning limitations the trust agreement provided for the appointment of an adviser of the trust also referred to herein as a consent adviser by mrs schutt and stated that enumerated powers granted to the trustee shall be exercised only with the written consent of the adviser of the trust provided however that if at any time during the continuance of this trust there shall be no adviser of the trust or if the adviser of the trust shall fail to communicate in writing to trustee his or her consent or disapproval as to the exercise of any of the aforesaid powers for which exercise the consent of such adviser shall be necessary within twenty days after trustee shall have sent to the adviser of the trust by registered mail at his or her last_known_address a written request for such consent then trustee is hereby authorized and empowered to take such action in the premises as it in its sole discretion shall deem to be for the best interest of any beneficiary of this trust the specified powers subject_to the above consent provision were the trustee’s authority to sell or otherwise dispose_of trust property to hold cash uninvested or to invest in income-producing property to vote shares of stock held by the trust and to participate in any plan or proceeding with respect to rights or obligations arising from ownership of any security held by the trust the trust agreement recited that any trust established thereunder would terminate no later than years after the death of the last survivor of mr dupont his then-living issue and his sons-in-law at that juncture any remaining principal was to be distributed free of trust to the income beneficiaries thereof at the time of the termination by a letter to wtc dated date mrs schutt appointed mr dupont and decedent as advisers of trust the letter further stated that upon the death of either appointee the survivor would act as sole adviser until such time as mrs schutt appointed another adviser mr dupont died on date and decedent remained as sole adviser with respect to trust and trusts created thereunder a position he continued to hold at the time of his own death on date mrs schutt died on date upon her death trust was divided into separate trusts for the benefit of her four children these trusts are referred to as trusts and decedent’s and mrs schutt’s daughter katherine d schutt streitweiser died of leukemia on date at that time she was the current beneficiary of trusts and in accordance with the provisions of those trusts the assets held therein were distributed outright to her children trust mrs schutt’s death was also significant with respect to the structure of two additional trusts directly pertinent to this litigation by means of a_trust agreement dated date between mr dupont and wtc mr dupont conferred upon mrs schutt a limited_power_of_appointment over what is referred to as trust under her will dated date as amended by a first codicil dated date mrs schutt exercised this power_of_appointment these documents provided that the property subject_to the power was to be held in trust by wtc at mrs schutt’s death and after the distribution of dollar_figure to each of her surviving children the balance of the trust was to be divided into shares with one share set_aside for each surviving grandchild and one share set_aside for the then-living issue as a group of any grandchild who predeceased her but left surviving issue any share set_aside for a predeceased grandchild was to be distributed free of trust to that grandchild’s issue per stirpes subject_to the minor’s trust provision set forth in the will the shares set_aside for grandchildren who survived mrs schutt were to be held as a single trust from which net_income was to be distributed quarterly in equal shares to each grandchild until the youngest such grandchild achieved the age of trust was to terminate on the earlier of the date the youngest grandchild living at mrs schutt’s death reached the death of all grandchildren living at mrs schutt’s death or the date years after the death of the last survivor of the issue of mrs schutt’s grandfather alexis irenee dupont living on date trust property remaining at termination was to be distributed if any such persons survived in equal shares to the income beneficiaries thereof as pertains to the administration of trust mrs schutt’s will provided a representative listing of powers granted to the trustee subject_to specified limitations more specifically the will provided for an adviser of the trust also referred to herein as a direction adviser and appointed decedent as the initial direction adviser a position he continued to hold until his death a committee made up of mrs schutt’s daughter-in-law katherine draper schutt and son-in- law henry i brown iii was designated to succeed decedent in this role regarding the direction adviser the will stated in relevant part i direct the trustee of each trust created in this will to exercise the powers granted to it relating to buying selling leasing exchanging mortgaging or pledging property held in such trust and participation in incorporations reorganizations consolidations liquidations or mergers only upon the written direction of the advisor of such trust or of the committee as the case may be notwithstanding the previous provisions of this article if at any time during the administration of any trust hereunder the advisor or committee fail to communicate in writing to trustee any direction or disapproval with respect to trustee’s exercise of any power requiring the direction of the advisor or committee within fifteen days after trustee has sent a written request for such direction to the advisor’s or committee members’ last_known_address by registered or certified mail but trustee shall not be required to take the initiative to seek any such direction then trustee is authorized to take such action in the matter as it in its sole discretion deems appropriate the will further directed that the direction adviser and committee members exercise their functions in a fiduciary capacity trust as previously indicated mrs schutt’s death was also significant with respect to the structure of a second trust directly relevant to the factual background of this proceeding on date mrs schutt had established a revocable_trust which was subsequently amended by supplemental trust agreements dated date date date and date at mrs schutt’s death following payment of certain cash bequests the corpus of the revocable_trust was divided into three trusts a marital trust a generation-skipping_transfer_tax_exemption trust gst_trust and a residuary_trust wtc became trustee of these trusts the gst portion of which is also referred to as trust the marital trust was to be funded with the marital_deduction amount an amount which taking into account applicable provisions of the code resulted in a taxable_estate of dollar_figure million less the amount of any adjusted_taxable_gifts during decedent’s life he was to receive net_income therefrom and so much of principal as he requested at his death remaining corpus was to be distributed according to the exercise of a power_of_appointment granted to decedent in absence of an exercise of this power and after taking into account specified provisions relating to payment of taxes and expenses remaining marital trust assets were to be added to the residuary_trust the gst_trust was to be funded with property equal in value to the maximum amount then available to mrs schutt under the generation-skipping_transfer_tax_exemption set forth in the code the trustee was authorized in its sole discretion to distribute one of the parties’ stipulations contains a mistaken reference to the date of the final supplemental trust agreement as date elsewhere in the same stipulation as well as in the accompanying exhibit the correct date of date is reflected net_income and principal to mrs schutt’s issue more remote than children for their support maintenance education care and welfare the gst_trust was to terminate years after becoming irrevocable at which time the property was to be distributed free of trust to mrs schutt’s then-living issue per stirpes the remaining assets of the revocable_trust were to be placed into the residuary_trust a share of the residuary_trust was set_aside for each of mrs schutt’s four children subject_to certain differences not material here each child was given a lifetime income_interest in and a limited testamentary_power_of_appointment over his or her share in default of any such appointment by the child the trustee was directed upon the child’s death to distribute the assets free of trust to the child’s then-living issue per stirpes mrs schutt’s son charles p schutt jr was also authorized to withdraw up to one-third of the value of his share upon request with respect to administration the trust_indenture provided for powers to the trustee and a direction adviser or committee in terms substantially identical to those contained in trust mrs schutt was named as the initial direction adviser she was succeeded at her death in that role by decedent a position he held until his own death katherine draper schutt and henry i brown iii were again named as the members of the committee to succeed decedent revocable_trust like mrs schutt decedent on date had established a revocable_trust subsequently amended by supplemental trust agreements dated date date date date date date date date date date and date revocable_trust the revocable_trust was initially funded with life_insurance policies on decedent’s life and with various holdings in common_stock decedent henry i brown iii and charles p schutt jr were named as co- trustees positions they held until decedent’s death at which time henry i brown iii and charles p schutt jr continued as successor co-trustees as amended the trust agreement made the following provisions with respect to distributions during decedent’s life he was to receive all net_income of the trust and so much of the principal as he requested in writing at any time at decedent’s death specified cash bequests were to be made to named beneficiaries remaining corpus was to be divided into three trusts a charitable_lead_trust a so-called special trust and a residuary_trust the charitable_lead_trust provided for a charitable_lead_unitrust term beginning on the date of decedent’s death and terminating years thereafter and for a unitrust_amount to charity annually of percent of the value of the trust assets the total value of the trust fund was to be an amount which would produce a charitable deduction for the charitable_lead_trust sufficiently large to leave a taxable_estate equal to decedent’s unused generation-skipping_transfer_tax_exemption at the termination of the charitable interest specified amounts were to be distributed to grandchildren born after mrs schutt’s death and to then-living issue of any predeceased grandchild assets not distributed under the just-described provisions were to be held in trust and to be paid at the sole discretion of the trustee for the support maintenance education care and welfare of then-living grandchildren of decedent and then-living issue of any grandchild dying prior to the termination of the charitable lead this trust was to terminate upon the earlier of the death of decedent’s last-surviving grandchild or years after decedent’s death at that time the corpus was to be distributed outright per stirpes to decedent’s then-living great-grandchildren and to issue of any predeceased great- grandchild the special trust was to be created by setting aside dollar_figure million until the death of the last to die of decedent’s children income could be paid to any then-living child in the discretion of the trustee so long as the trustee was not a child of decedent following the death of the last to die of decedent’s children the trustee was to pay annually to the university of virginia an annuity equal to percent of the value of the special trust on the date of the last child’s death throughout the trust’s term principal could be used for the full-time undergraduate college tuition of the issue of any of decedent’s children unless earlier exhausted the special trust was to terminate years after the death of the last grandchild living at decedent’s death at which time the corpus was to be distributed free of trust to the university of virginia the remaining assets of the revocable_trust were to be placed into the residuary_trust a share of the residuary_trust was to be set_aside for each of decedent’s three living children and the issue per stirpes of his predeceased daughter each primary beneficiary was given a lifetime income_interest in and a limited testamentary_power_of_appointment over his or her share in default of any such appointment the trustee was directed upon the beneficiary’s death to distribute the assets free of trust to the beneficiary’s then-living issue per stirpes decedent’s son was also authorized to withdraw principal not in excess of one-third of the value of his share upon request schutt family limited_partnership in addition to the foregoing trusts decedent and two of his children charles p schutt jr and caroline schutt brown on date created the schutt family limited_partnership on behalf of himself and the two children decedent contributed to the partnership alabama timberlands securities and cash in return for these contributions or deemed contributions the partners received units in the entity representing the following interests charles porter schutt 5-percent general_partnership interest 112-percent limited_partnership_interest charles p schutt jr 1-percent general_partnership interest 444-percent limited_partnership_interest caroline schutt brown 1-percent general_partnership interest 444-percent limited_partnership_interest thereafter decedent began making annual gifts of limited_partnership interests apparently intended to qualify for the exclusion under sec_2503 to certain of his children their spouses and their children decedent’s lifestyle and health at some time after his first wife’s death and prior to may of decedent remarried and he remained married to greta brown layton-schutt at the time of his death during the through period decedent led an active lifestyle this decedent had acquired interests in alabama timberlands with two of his brothers-in-law during the 1960s portions of decedent’s interests in the timberlands and related operations were placed in trust in see supra note portions were used in funding the schutt family limited_partnership and still other portions continued to be owned outright by decedent at his death lifestyle included extensive traveling boating hunting and socializing and decedent remained at his residence in wilmington delaware only about percent of the time for instance during the through period decedent made regular visits to vredenburgh alabama to oversee both a working farm he owned there and schutt family timberlands in the vicinity he also traveled to inter alia england turkey china russia and africa and he spent a substantial amount of time cruising the chesapeake bay area on his yacht when at his home in wilmington decedent typically spent mornings during the work week at the carpenter schutt family office7 reviewing investment literature followed by lunch at the wilmington club a social_club followed by a return to the family office for additional investment research decedent subscribed to a buy and hold investment philosophy as had his father-in-law mr dupont this philosophy emphasized the acquisition of stock in quality companies that would provide both income and value appreciation which would then be held for the long term in particular decedent like mr dupont before him stressed maintaining the family’s large holdings in dupont and depending mrs carpenter and mrs schutt were both daughters of mr dupont since at least the early 1970s the two families had maintained a joint family office with staff overseeing and assisting in business and personal matters for family members on the time frame and absent drastic circumstances phillips or exxon over the years decedent also on numerous occasions expressed concern about family members selling dupont or exxon shares and he was displeased with such sales made by grandchildren during the 1990s during the through period decedent was under the regular care of his family physician and a cardiologist in wilmington delaware and of another family physician in camden alabama decedent’s health history during the period included coronary artery disease congestive heart failure hyperlipidemia hypertension renal insufficiency and gout on date decedent was admitted to the hospital complaining of shortness of breath he was released on date after receipt of fluids monitoring and adjustment of his medication he was also admitted briefly to a hospital in camden alabama on date because of similar medical problems schutt i and ii during late or early decedent and two of his principal advisers stephen j dinneen and thomas p sweeney began discussions concerning the transfer of assets out of the revocable_trust to another investment vehicle mr dinneen was a certified_public_accountant who was in charge of accounting and tax work and served as the office manager for the carpenter schutt family office among other things he advised schutt family members on investment and business matters and had been employed by the family since mr sweeney a member of the law firm richards layton finger p a during this period served as decedent’s attorney on tax and estate_planning matters decedent had been a client of mr sweeney since among the considerations providing an impetus for this potential restructuring of decedent’s assets mr sweeney and or mr dinneen recall discussing decedent’s concerns regarding sales by family members of core stockholdings and his desire to extend and perpetuate his buy and hold investment philosophy over family assets the need to develop another vehicle through which decedent could continue to make annual exclusion gifts due to exhaustion of available units in the family limited_partnership for this purpose and the possibility of valuation discounts following the initial discussions with decedent mr sweeney and mr dinneen undertook to investigate possible alternative entity structures for decedent’s assets over the course of the next months a process of meetings discussions and research extensively documented in letters memoranda and notes took place and culminated in the formation of schutt i and ii on date on date mr sweeney sent to mr dinneen a letter enclosing a memorandum entitled considerations relevant in choosing between a family limited_partnership a limited_liability_company and a delaware business_trust the memorandum first summarized characteristics benefits and problems associated with each entity including potential transfer_tax savings and the problem of being classified as an investment_company within the meaning of sec_721 the second half of the memorandum was then devoted to a more extended discussion of valuation discounts for estate_planning purposes in the cover letter mr sweeney recommended use of a delaware business_trust because this would avoid the implications of an investment_company since what is to be transferred is a diversified portfolio of marketable_securities being transferred by one person he also expressed general observations regarding the types of discounts that could be available if porter died owning a substantial portion of the interest in the entity and noted the need for a qualified_appraiser to determine the precise amount of the discount on date mr sweeney met with decedent and mr dinneen to further discuss entity formation issues raised in the january letter upon reviewing the memorandum mr during the to early period a delaware business_trust was formed pursuant to the delaware business_trust act del code ann tit secs supp effective date the delaware business_trust act was replaced by the delaware statutory trust act del code ann tit secs supp dinneen had come up with the idea of creating a delaware business_trust in which decedent held a minority interest and served as trustee while the remaining interests would be held for the benefit of his children and grandchildren by wtc trusts of which decedent was the direction or consent adviser the participants agreed to pursue this idea and decedent authorized mr sweeney to contact representatives of wtc to discuss the joint creation of a business_trust they also reviewed at the meeting a computation prepared by mr dinneen reflecting the estimated difference in federal estate_tax and net inherited amount under decedent’s current estate plan and under a plan where a portion of his assets would be placed into an entity subject_to minority and marketability discounts in early date on decedent’s behalf mr sweeney met with representatives of wtc to determine whether the company would consider being involved with decedent in forming a delaware business_trust and if so under what conditions specifically on date mr sweeney met with george w helme iv senior vice president and head of the trust department of wtc mr helme indicated that in concept the company was willing to participate and he directed mr sweeney to speak with the legal staff of the trust department regarding details mr sweeney reported these developments to decedent in a letter dated date on date mr sweeney sent a memorandum to kathleen e lee another attorney at his firm asking her to research certain issues with respect to the potential business_trust transaction he also summarized therein as follows the present concept that is being considered is that porter would put up dollar_figure million of his portfolio and between trusts and and the wilmington trust company would put up approximately dollar_figure million the net effect would be that porter’s funded revocable_trust would then have a minority interest in the business_trust and possibly at porter’s death we could obtain both lack of marketability and minority interest discounts with respect to porter’s interest in the delaware business_trust he further noted it is anticipated that porter schutt will at some time in the not too distant future after the transaction is implemented commence to give away to his children in the form of taxable_gifts interests in the delaware business_trust ms lee responded to the following four questions by memorandum dated date if our client and the wilmington trust company contribute investment portfolios consisting of marketable_securities into a delaware business_trust would such contributions give rise to investment_company status under sec_721 of the internal_revenue_code_of_1986 as amended the code such that a realization of gain must be recognized upon the creation of the delaware business_trust can the delaware business_trust make an election under sec_754 of the code to increase basis in the underlying assets of the delaware business_trust how should the delaware business_trust be structured so that the entity will continue after the death of our client what valuation discounts should be given for a minority interest and a lack of marketability in a delaware business_trust which consists solely of a portfolio of marketable_securities during the period march through date mr sweeney continued discussions with wtc concerning the formation of a delaware business_trust to hold certain of the assets of the wtc trusts and the revocable_trust these discussions began with a meeting that took place on date between cynthia l corliss mary b hickok and neal j howard who attended the meeting on behalf of the trust department legal staff of wtc and mr sweeney subsequent to this meeting mr sweeney received a memorandum from ms corliss ms hickok and mr howard dated date stating initial concerns of wtc regarding use of a business_trust specifically the memorandum expressed desire on the part of wtc to ensure that none of the wtc trusts would be subjected to tax on built-in capital_gains attributable to sales of assets contributed by the revocable_trust or any other wtc trust to structure the business_trust so that wtc and decedent remained in the same relative positions as then enjoyed with respect to control_over investment decisions to obtain consents from existing beneficiaries of the wtc trusts agreeing to formation of the business_trust and to have all assets of the business_trust held in a wtc custody account thereafter mr sweeney and attorneys at his firm undertook to research and address the concerns raised by wtc for instance at mr sweeney’s direction cynthia d kaiser analyzed potential securities law issues attendant to the proposed transaction and julian h baumann jr researched partnership income_tax matters broached in wtc’s date memorandum in addition discussions and negotiations between mr sweeney and wtc representatives in which mr howard took the lead role on behalf of wtc continued in the form of letters telephone conversations and other meetings mr sweeney and mr dinneen also communicated regularly about issues that arose as phrased in one letter in connection with our pursuing the delaware business_trust for porter and his family in order to make certain that those entities with respect to which porter has investment responsibility are being managed in a consistent manner decedent was likewise kept informed regarding the status of the discussions and negotiations for example a letter to decedent from mr sweeney dated date explained as follows i apologize for the delay in getting to you this letter which outlines the structure for a delaware business_trust there are still a number of issues which need to be addressed and worked through with the wilmington trust company and we will proceed to have further discussions with them in this regard the purpose of the delaware business_trust would be to have under one document all of the trust assets of which you are either the direction or consent investment_advisor including a substantial portion of your own portfolio presently held in your funded revocable_trust in this manner there could be a consistent investment policy with respect to the assets in which the schutt family has an equitable interest and thus provide a vehicle through which a more coordinated investment policy can be administered the first major issue which needs to be addressed and with respect to which hopefully steve dinneen can provide the detailed information from the wilmington trust company reports from the various trusts is to make certain that going into a delaware business_trust does not create a taxable transaction the critical thing is to make certain that the creation of the business_trust does not constitute an investment_company in the context of the pertinent provisions of the internal_revenue_code structurally it would be proposed that you be named as the initial trustee of the delaware business_trust with perhaps the wilmington trust company being the successor trustee and that the business_trust have perpetual existence which would not be terminated or revoked by a beneficial_owner or other person except in accordance with the terms of its governing instrument in addition it should provide that death incapacity dissolution termination or bankruptcy of a beneficial_owner will not result in the termination or dissolution of the business_trust except to the extent as otherwise provided in the governing instrument of the business_trust we would propose that investment decisions would be those recommended by you subject_to review by the wilmington trust company and that your view would control based on the terms of the various trusts which would become participants in the event of termination of one of the trusts investing in the delaware business_trust occurs then the assets which would be distributed to the persons entitled to the beneficial sic would be interests in the delaware business_trust which would continue in existence as noted above the issue raised in the march wilmington trust company memo pertaining to separate sections of the delaware business_trust so that certain trusts are not subject_to a share of the capital_gains generated by other sales is of concern because it appears that that would be inconsistent with the normal treatment of investment partnerships for tax purposes in addition to the foregoing we have examined certain federal and delaware security law aspects of creating such a business_trust there may be both state and federal filing_requirements to consider however these requirements will be somewhat limited if it can be illustrated that each investor is a credited investor once we are certain that you are in agreement with structuring the business_trust as generally indicated above then we will go back to the wilmington trust company and try to work out with them in more detail the issues they have raised and the proposed solutions in connection therewith on date mr sweeney met with mr dinneen and decedent to review whether given the preliminary work completed to date decedent was willing to proceed with the transaction decedent indicated a willingness to do so but during the meeting several points were emphasized the trust should be structured so as to avoid the investment_company problem decedent wished to be the trustee with his son son-in-law and perhaps even their wives as successor trustees decedent wanted to ensure that fees to be received by wtc for serving as both trustee of the wtc trusts and custodian of the business_trust assets would not result in double dipping and thereby exceed fees currently being charged the trust arrangement should be such that only precontribution gain and not postcontribution gain was allocated solely to the contributing trust and decedent desired to retain final say on investment decisions although wtc could be permitted some involvement shortly thereafter on date mr sweeney met with mr howard and ms hickok of wtc the following issues were among those addressed at this conference with respect to the burden of capital_gains_tax on future asset sales mr howard and ms hickok clarified that the concern previously raised focused on precontribution gain and they agreed that operative partnership tax rules under sec_704 resolved their concerns in connection with fulfilling fiduciary duties mr howard and ms hickok indicated a desire to obtain consents from beneficiaries of various wtc trusts participating in the business_trust transaction as to the investment_company issue the participants discussed the stock concentrations within the relevant portfolios and broached as a topic for further research whether contributing only dupont stock to the business_trust could avoid the problem regarding the length of the trust’s existence the wtc representatives expressed interest in a to 40-year term while mr sweeney suggested at least a to year term on the matter of investment decisions mr sweeney stressed that decedent wanted the trust structured so that he would have the final vote and control to which mr howard and ms hickok ultimately agreed so long as wtc had some input lastly as to wtc’s fees mr howard and ms hickok agreed that with respect to assets contributed by the wtc trusts the combined custodian and trustee fees would not exceed current charges however they indicated that new fees would be charged for custody of stock contributed by decedent’s revocable_trust mr sweeney indicated that this issue would have to be analyzed further and negotiated mr sweeney reported the foregoing to decedent in a letter dated date and also on that date requested that ms lee research certain of the issues raised on date mr sweeney sent a further letter to decedent indicating that contribution of only dupont stock to the business_trust appeared based on the research performed to avoid the investment_company problem mr sweeney asked decedent to consider whether proceeding on that basis would accomplish his objectives during late discussions continued between mr sweeney and wtc representatives with mr sweeney making several proposals to address wtc concerns in particular following analysis by mr dinneen of holdings of the various trusts mr sweeney proposed that in order to avoid characterization as an investment_company for income_tax purposes under sec_721 two separate business trusts be created one would hold exclusively dupont stock and the other would hold only exxon shares wtc in a date letter to mr sweeney ultimately agreed to structure the transactions as mr sweeney proposed subject_to enumerated conditions wtc would have the opportunity to review the business trusts to ensure they were in a form satisfactory for wtc to proceed all adult beneficiaries of the wtc trusts would execute a consent form to which a copy of the business trusts would be attached whereby they acknowledge and consent to the trusts’ investing in the business trusts and that they recognize that the business trusts may last beyond the termination_date of the trusts of which they are a beneficiary and business_trust assets would be placed in custody with wtc with fees charged as set forth in an attached date proposal mr sweeney communicated these conditions to decedent and negotiations continued with respect to the fee arrangement for instance decedent requested that the proposed fee agreement be amended to provide clearly that wtc’s commissions as custodian of the business_trust assets would not exceed the fees lost on trustee fees from the participating trusts and to address the ability of the trustee of the business trusts to change the custodian if wtc were to be acquired by another bank wtc agreed to make changes addressing these concerns also during december of drafts of the business trusts were prepared and circulated for comment amongst decedent his advisers and wtc mr sweeney had initially asked ms lee to begin drafting the documents in a date memorandum that set forth details regarding certain provisions to be included regarding purpose the memorandum stated you will recall that the purpose of the two delaware business trusts is to preserve and coordinate porter schutt’s investment philosophy with respect to those trusts over which he has either direction or consent investment advice of which the wilmington trust company is trustee as well as his own funded revocable_trust over the years porter schutt has developed a buy and hold philosophy which has been quite successful and he is anxious to have that philosophy preserved for his family for the future in a date telephone conversation mr howard pointed out along with several minor drafting errors what he considered to be a significant substantive problem with the provision then included in the trust documents regarding distributions the initial drafts of the trust stated that net cashflow would be distributed at such times and in such amounts as determined by the trustee in his discretion wtc wanted the trusts to provide for distribution of net cashflow at least annually mr sweeney thought that quarterly distributions could accord with decedent’s original intent and the documents were revised to so provide for further review by the participants by a letter dated date wtc confirmed its agreement with the form and content of the schutt i and schutt ii indentures and work proceeded to prepare and finalize the beneficiary consent documents like the trusts the consents were circulated for comment and revision mr sweeney sent a draft consent to decedent on date under a cover letter summarizing the rationale for certain provisions eg we have included a recital to the effect that you will be contributing dupont and exxon stock out of your trust to the respective business trusts which clarifies that this is really a family matter and a method of preserving the investment philosophy you have developed which has been so successful for the family mr howard subsequently suggested on behalf of wtc that the consents indicate the percentage of the participating trust’s assets being contributed to the business trusts so that the beneficiaries would have a clearer understanding of the impact of the investments on their beneficial interests decedent agreed to this modification the finalized consent forms accompanied by copies of the business_trust agreements were circulated to the beneficiaries for signature on date the forms provided that the beneficiaries consented to the contribution of certain securities to the business trusts and released wtc and decedent from any and all action suits claims accounts and demands for or on account of any matter or thing made done or permitted by the advisor or the trustees in connection with the contribution of securities to the business trusts all living beneficiaries of trusts and executed the consent and release forms in february and early march of the trust agreements for schutt i and schutt ii were signed on date by wtc as trustee for trusts and and were signed on date by decedent charles p schutt jr and henry i brown iii as trustees of the revocable_trust on or about date a form ss-4 application_for employer_identification_number was signed and thereafter filed with the internal_revenue_service for each business_trust similarly on date a certificate of business_trust registration for each schutt i and schutt ii was filed with the office of the secretary of state for the state of delaware funding of the business trusts began in march of and establishment of a wtc account for each business_trust with the account for schutt i holding the dupont securities and the account for schutt ii holding the exxon securities was completed at least by mid-april the custody agreements for the business trusts were executed by decedent and a representative of wtc on date as a result of the funding the following capital contributions were made and proportionate percentage interests received in schutt i and schutt ii schutt i unit holder revocable_trust trust trust trust trust trust trust trust dupont shares big_number big_number big_number big_number big_number big_number big_number big_number monetary value percentage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure totals big_number dollar_figure rounded schutt ii unit holder revocable_trust trust trust trust trust trust exxon shares big_number big_number big_number big_number big_number big_number monetary value percentage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure totals big_number dollar_figure rounded the values of the shares and resultant percentage interests were calculated based on the average of the high and low prices for the stock on date the effective date of the business_trust agreements at the time schutt i and schutt ii were formed decedent owned assets not contributed to the business trusts with a fair_market_value of approximately dollar_figure these assets included without limitation marketable_securities alabama timberland cattle investments in partnerships a one-third undivided_interest in south carolina real_estate residential real_estate located in delaware and alabama and tangible_personal_property the trust agreements for schutt i and schutt ii entered into as of date were substantially identical and set forth the governing provisions for the entities the agreements recited an intent to create a delaware business_trust to be classified as a partnership for federal_income_tax purposes the stated purpose of the trusts was to engage in any lawful act or activity for which business trusts may be formed under the act delaware business_trust act del code ann tit secs including the ownership and operation of every type of property and business and the trust may perform all acts necessary or incidental to the furtherance of such purpose the trust agreements were to be governed by and interpreted in accordance with the laws of the state of delaware decedent was named as the initial trustee with his term to continue until his death resignation or adjudged incompetence charles p schutt jr henry i brown iii and caroline s brown in that order were designated successor trustees if none of the named successor trustees was able or willing to serve an individual resident in the state of delaware was to be selected by the vote of unit holders holding at least percent of the interests in the trust as regards powers of the trustee the agreements provided generally subject_to the express limitations herein the business and affairs of the trust shall be managed by or under the direction of the trustee who shall have full exclusive and absolute power control and authority over the property and over the business of the trust the trustee may take any actions as in his or her sole judgment and discretion are necessary or desirable to conduct the business of the trust this agreement shall be construed with a presumption in favor of the grant of power and authority to the trustee the agreements then enumerated specific powers such as the ability to invest transfer dispose_of lend and exercise voting and other ownership rights of trust property the trustee was also expressly authorized to establish or change policies to govern the investment of trust assets concerning capital contributions and accounts the agreements stated that a capital_account was to be maintained for each unit holder by crediting thereto the unit holder’s capital contributions distributive_share of profits and amount of any trust liabilities assumed and by debiting the value of cash or other_property distributed to the unit holder the unit holder’s distributive_share of losses and the amount of unit holder liabilities assumed by the trust profits and losses were generally to be allocated in proportion to the unit holders’ interests in the entity and allocations for tax purposes with respect to contributed_property were to be made in accordance with sec_704 any return of a capital_contribution in whole or in part could be made only upon the consent of a majority in interest of the unit holders with respect to distributions the trust agreements specified that net_cash_flow shall be distributed by the trustee on or before the last day of each calendar_quarter net_cash_flow was defined as gross cash receipts less amounts paid_by or for the account of the trust less any amounts determined by the trustee in his discretion to be necessary to provide a reasonable reserve for working-capital needs or to provide funds for any other contingencies of the trust the distributions were to be made in accordance with the proportionate interests of the unit holders in the entity the agreements prohibited the sale transfer assignment pledge encumbrance mortgage or other hypothecation of any unit holder’s interest as well as withdrawal by a unit holder from the trust without the consent of all unit holders the stated term of the trusts was to extend until december but the agreements provided that the term could be extended beyond that date with the written approval before december of both the trustee and a majority in interest of the unit holders or the trusts could be dissolved prior to that date upon the written consent of all unit holders upon dissolution and termination the trusts were to be liquidated proceeds of the liquidation were to be disposed of first in payment to creditors of the trusts then for the establishment of any additional reserves deemed by the trustee to be reasonably necessary for any contingent liabilities and then to unit holders in accordance with their capital_account balances regarding amendments the trust agreements provided as a general_rule that any amendment must be in writing and approved by holders of at least an aggregate 66-percent interest in the entity two modifications of this rule were likewise set forth first the trustee was authorized to amend the agreements without any unit holder’s consent to correct any patent error omission or ambiguity and add or delete any provision as necessary to attain and maintain qualification as a partnership for federal_income_tax purposes or to comply with any federal or state securities law regulation or other requirement the second modification required the written consent of all unit holders to convert the trust to a general_partnership or to change the liability of or reduce the interests in capital profits or losses of the unit holders on a related point the trust agreements specifically mandated percent approval for transfer of any part of the trust corpus to another business_trust partnership or corporation in exchange for an ownership_interest in the entity and for merger or consolidation of the trust with another business_entity since the formation and funding of schutt i and ii the net cashflow of each trust has been distributed pro_rata on a quarterly basis as required by the trust documents the trusts have also filed annual federal_income_tax returns reporting inter alia the pro_rata distributive shares of income credits deductions etc allocated to each unit holder through at least the time of decedent’s death the trusts had never sold any of the dupont or exxon shares used to fund the entities nor had they acquired any other assets decedent’s personal assets were not commingled with those of schutt i or schutt ii estate_tax proceedings as previously stated decedent died on date approximately year after schutt i and ii were formed a form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of decedent on or about date an election was made therein to use the alternate_valuation_date of date the value reported for the gross_estate on the form_706 was dollar_figure which included dollar_figure and dollar_figure for the revocable trust’s interests in schutt i and schutt ii respectively as of october at trial on direct examination mr dineen was asked and have either schutt i or schutt ii sold dupont stock he responded no although not free from ambiguity given that schutt ii held only exxon stock a reasonable inference from this testimony would appear to be that neither business_trust had sold assets through the time of trial the underlying asset value of schutt i was dollar_figure of which the revocable trust’s proportionate share was dollar_figure the underlying asset value of schutt ii was dollar_figure of which the revocable trust’s proportionate share was dollar_figure in the notice_of_deficiency issued on date respondent determined that the discounts applied in valuing the interests in schutt i and schutt ii were excessive the estate timely filed the instant proceeding challenging the statutory notice by amendment to answer filed in this case respondent then asserted an increased deficiency on the grounds that the full fair_market_value of the underlying assets contributed by the revocable_trust to schutt i and schutt ii should be included in decedent’s gross_estate under sec_2036 and sec_2038 the parties have since stipulated that if the court rejects respondent’s position under sec_2036 and sec_2038 they agree that the schutt i and ii units held by the revocable_trust should be included in decedent’s gross_estate at the respective values of dollar_figure and dollar_figure opinion i inclusion in the gross estate-- sec_2036 and sec_2038 a general rules as a general_rule the code imposes a federal excise_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through ie subtitle b chapter subchapter_a part iii of the code sec_2033 states broadly that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets among these specific sections is sec_2036 which reads in pertinent part as follows sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom regulations further explain that an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs given the language used in the above-quoted provisions it has long been recognized that the general purpose of this section is ‘to include in a decedent’s gross_estate transfers that are essentially testamentary’ in nature 762_f2d_1361 9th cir quoting 395_us_316 the supreme court has defined as essentially testamentary those transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime united_states v estate of grace supra pincite accordingly courts have emphasized that the statute describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir as used in sec_2036 the term enjoyment has been described as synonymous with substantial present economic benefit 265_f2d_667 3d cir affg 29_tc_1179 see also 114_tc_144 regulations additionally provide that use possession right to income or other enjoyment of transferred property is considered as having been retained or reserved to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit sec b estate_tax regs moreover possession or enjoyment of transferred property is retained for purposes of sec_2036 where there is an express or implied understanding to that effect among the parties at the time of the transfer even if the retained_interest is not legally enforceable 3_f3d_591 2d cir affg 98_tc_594 guynn v united_states supra pincite estate of reichardt v commissioner supra pincite 73_tc_82 the existence or nonexistence of such an understanding is determined from all of the facts and circumstances surrounding both the transfer itself and the subsequent use of the property estate of reichardt v commissioner supra pincite estate of rapelje v commissioner supra pincite as used in sec_2036 the term right has been construed to connote an ascertainable and legally enforceable power 408_us_125 nonetheless regulations clarify with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent’s control which did not occur before his death eg the death of another person during the decedent’s lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent’s life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec b estate_tax regs additionally retention of a right to exercise managerial power over transferred assets or investments does not in and of itself result in inclusion under sec_2036 united_states v byrum supra pincite an exception to the treatment mandated by sec_2036 exists where the facts establish a bona_fide sale for an adequate_and_full_consideration in money or money’s worth like sec_2036 sec_2038 provides for inclusion in the gross_estate of the value of transferred property specifically as pertinent here sec_2038 addresses revocable transfers and requires inclusion of the value of property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death regulations promulgated under the statute clarify that sec_2038 does not apply to the extent that the transfer was for an adequate_and_full_consideration in money or money’s worth see sec_20_2043-1 if the decedent’s power could be exercised only with the consent of all parties having an interest vested or contingent in the transferred property and if the power adds nothing to the rights of the parties under local law or to a power held solely by a person other than the decedent sec a estate_tax regs b burden_of_proof typically the burden of disproving the existence of an agreement regarding a retained_interest has rested on the estate and this burden has often been characterized as particularly onerous in intrafamily situations estate of maxwell v commissioner supra pincite estate of reichardt v commissioner supra pincite estate of rapelje v commissioner supra pincite in this case however the sec_2036 and sec_2038 issues were not raised in the statutory_notice_of_deficiency and are therefore new matters within the meaning of rule a thus as respondent has conceded the burden_of_proof is on respondent c the parenthetical exception sec_2036 and sec_2038 each contain an identical parenthetical exception for a bona_fide sale for an adequate_and_full_consideration in money or money’s worth regulations promulgated under both sections reference the definition for this phrase contained in sec_20_2043-1 estate_tax regs sec_20_2036-1 sec_20_2038-1 estate_tax regs section a estate_tax regs provides to constitute a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the transfer must have been made in good_faith and the price must have been an adequate and full equivalent reducible to a money value availability of the exception thus rests on two requirements a bona_fide sale and adequate_and_full_consideration this court has recently summarized when these requirements will be satisfied as follows in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation estate of bongard v commissioner t c __ __ slip op pincite bona_fide sale the court_of_appeals for the third circuit to which appeal in this case would normally lie has emphasized that the bona_fide sale prong will only be met where the transfer was made in good_faith 382_f3d_367 3d cir citing sec_20_2043-1 estate_tax regs affg tcmemo_2002_246 in the context of family entities the court_of_appeals set forth the following test a ‘good faith’ transfer to a family limited_partnership must provide the transferor some potential for benefit other than the potential estate_tax advantages that might result from holding assets in the partnership form id stated otherwise if there is no discernable purpose or benefit for the transfer other than estate_tax savings the sale is not ‘bona fide’ within the meaning of sec_2036 id the court_of_appeals further indicated that while this test does not necessarily demand a transaction between a transferor and an unrelated third party intrafamily transfers should be subjected to heightened scrutiny id pincite the approach of the court_of_appeals for the third circuit correlates with this court’s requirement of a legitimate and significant nontax purpose for the entity this court has expressed this requirement using the alternate phraseology of an arm’s-length transaction in the sense of the standard for testing whether the resulting terms and conditions of a transaction were the same as if unrelated parties had engaged in the same transaction estate of bongard v commissioner supra at __ slip op pincite intrafamily or related-party transactions are not barred under this standard but they are subjected to a higher level of scrutiny id at __ slip op pincite in probing the presence or absence of a bona_fide sale and corollary legitimate and significant nontax purpose courts have identified various factual circumstances weighing in this analysis these factors include whether the entity engaged in legitimate business operations whether property was actually transferred to the entity whether personal and entity assets were commingled whether the taxpayer was financially dependent on distributions from the entity and whether the transferor stood on both sides of the transaction see eg estate of thompson v commissioner supra 371_f3d_257 5th cir estate of bongard v commissioner supra estate of hillgren v commissioner tcmemo_2004_46 estate of stone v commissioner tcmemo_2003_309 estate of strangi v commissioner tcmemo_2003_145 estate of harper v commissioner tcmemo_2002_121 hence in evaluating whether decedent’s transfers to schutt i and ii are properly characterized as bona_fide sales the essential task is to separate the true nontax reasons for the entities’ formation from those that merely clothe transfer_tax savings motives estate of bongard v commissioner supra at __ slip op pincite it must be recognized however that legitimate nontax purposes are often inextricably interwoven with testamentary objectives id furthermore with respect to the particular case at bar the court must be cognizant of any potential divergence between decedent’s actual motives and the concerns of his advisers the estate’s position is that schutt i and ii were formed primarily to put into place an entity to perpetuate mr schutt’s buy and hold investment philosophy with respect to the dupont and exxon stock belonging both to mr schutt and to the wilmington trust company trusts in service of this objective schutt i and ii were aimed at the furtherance and protection of decedent’s family’s wealth by providing for the centralized_management of his family’s holdings in dupont sic stock and exxon stock during his lifetime and to prevent the improvident disposition of this stock during his lifetime and to the extent possible after his death the estate contends that the desired preservation of decedent’s investment policy could not be accomplished without the creation of schutt i and schutt ii as the wtc trusts were scheduled to terminate at various intervals and the assets of those trusts would be distributed free of trust to their respective beneficiaries respondent’s argument to the contrary is summarized as follows it was not necessary to transfer stock from mr schutt’s revocable_trust to the business trusts to perpetuate his investment philosophy the record establishes that obtaining valuation discounts for gift and estate_tax purposes was the dominant if not the sole reason for forming the business trusts and in any event mr schutt’s desire to perpetuate his investment philosophy was itself a testamentary motive the totality of the record in this case when viewed as a whole supports the estate’s position that a significant motive for decedent’s creation of schutt i and ii was to perpetuate his buy and hold investment philosophy that decedent was in fact a committed adherent to the buy and hold approach is undisputed his longstanding concern with disposition of core stockholdings by his descendants is also well attested mr sweeney testified that decedent would raise at least annually and quite often more than annually his concern about the ability of children or grandchildren or whoever it might be to sell principal rather than using the income from the principal mr dinneen likewise testified that decedent expressed concern about schutt family members’ selling of stock from back in the early seventies and on a regular basis from there on out the documentary record also furnishes at least a measure of objective support for the decedent’s willingness to act based on these worries in decedent declined to make annual exclusion gifts of limited_partnership interests in the schutt family limited_partnership to his daughter sarah s harrison and her children the estate attributes this decision to concern about the investment philosophy of these individuals and the limited evidence does reflect occasions on which dupont or exxon stock was sold by harrison grandchildren from through further corroborating the bona fides of the professed intent underlying creation of schutt i and ii is the fact that formation of the business trusts did serve to advance this goal respondent’s contention that the business trusts were unnecessary to perpetuate decedent’s investment philosophy unduly emphasizes management of the assets held by the revocable_trust and minimizes any focus on the considerable assets held in the wtc trusts respondent points out that under the revocable_trust indenture decedent could control investment decisions pertaining to the assets until his death at which time various successor trusts to be administered by his son and son-in-law would be funded respondent argues that the situation under the business trusts was functionally equivalent with decedent as trustee setting investment philosophy during his lifetime followed by his son and son-in-law as successor trustees however by only considering the revocable_trust assets in isolation this analysis disregards more than half of the property involved in the business trusts decedent in effect used the assets of the revocable trust10 to enhance his ability to perpetuate a philosophy vis-a-vis the stock of the wtc trusts such that none of the contributions should be disregarded in evaluating the practical implications of schutt i and ii mr howard testified that he did not believe he would have considered a proposal involving contribution only of the wtc trusts’ assets to entities structured as were schutt i and ii without decedent’s willingness to place his own property alongside as mr howard explained it made real to me certainly when someone is willing to contribute that sum of money and tie it up the same way we were tying it up with respect to distributions if not with respect to management that this was something that he and the family if they were willing to agree to it felt strongly about this importance of decedent’s contributions to those negotiating on behalf of wtc at least on a psychological level reflects a critical interconnectedness between decedent’s contributions and those of the wtc trusts to employ an oft-used metaphor the assets of the revocable_trust served essentially as leverage in the form of a carrot the effect of schutt i and ii on the assets of the wtc trusts shows that the business trusts advanced decedent’s objectives in a meaningful way respondent’s argument however to the extent that it takes into account the wtc assets seeks to counter this conclusion by once again placing unwarranted emphasis on certain features or results of the structure to the exclusion of others in discussing the alleged motive for involving the wtc trusts in the transaction respondent states that even if the decedent formed the business trusts to prevent his heirs from dissipating the family’s wealth this is itself a testamentary motive more specifically respondent dismisses the estate’s contentions as follows the decedent’s testamentary motives are particularly evident in this case as it is clear that he was concerned about the dissipation of the family’s wealth after his death as opposed to during his lifetime while he was alive he controlled the sale of stock held by his revocable_trust similarly as the direction or consent advisor to the bank trusts none of the stock held by those entities could be sold without his consent the only risk that assets held by the bank trusts could be sold without his consent was if one of his children predeceased him thereby causing a distribution of a portion of the trust assets to that child’s issue since his surviving children were all in good health when the business trusts were formed and the decedent was not there is little doubt that the decedent was concerned about what would happen to the family’s wealth after his death the court disagrees that decedent’s motives may properly be dismissed in the unique circumstances of this case as merely testamentary the record on the whole supports that decedent’s greatest worry with respect to wealth dissipation centered on outright distribution of assets to the beneficiaries of the various wtc trusts it is clear from the structures of the wtc trusts involved that outright distribution created the single largest risk to the perpetuation of a buy and hold philosophy and testimony confirmed decedent’s concern over a termination situation because none of the events that would trigger such a distribution turned on decedent’s own death to call the underlying motive testamentary is inappropriate trust which contributed percent of the dupont stock to schutt i and percent of the exxon stock to schutt ii was to terminate and the corpus was to be distributed free of trust to decedent’s grandchildren no later than when the youngest grandchild turned notably the health of both decedent and his issue was irrelevant to this precipitating event according to the parties’ stipulations decedent’s youngest grandchild katherine d schutt wa sec_24 years of age at the time of decedent’s death the provisions of trust would therefore dictate termination no later than the spring of schutt i and ii were structured to continue to absent agreement to the contrary in accordance with limited procedures set forth in the business_trust indentures the trust subtrusts which in the aggregate contributed percent of the dupont stock to schutt i and percent of the exxon stock to schutt ii specified that at the death of a primary beneficiary one of decedent’s children the assets were to be distributed free of trust to the corresponding grandchildren respondent apparently seeks to belittle any concern decedent may have felt over these provisions by citing the good health of decedent’s three surviving children who were and at the time of decedent’s death yet respondent has offered no evidence contradicting the bona fides of decedent’s fears in this regard nor is the court prepared to say that decedent who had already lost one child to cancer and observed firsthand the operation of the outright distribution mechanism would be unjustified in taking steps to guard against this risk still another aspect of the evidence in this case that corroborates decedent’s desire to perpetuate his investment philosophy through establishment of schutt i and ii stems from wtc’s concerns with and reactions to the proposed arrangement the record indicates that wtc perceived the business_trust transactions as having a meaningful economic impact on the rights of the beneficiaries of the wtc trusts from early in the planning process representatives of wtc consistently voiced concerns regarding the effect of the business trusts on liquidity mr howard testified regarding the tone of the conversation when mr helme first asked him to look into the possibility of participating in a business_trust transaction it was a matter where we were going to take substantial portions of a series of trusts and put them into a business_trust where we would not have the immediacy of control and liquidity that we had at the moment to meet the needs of the beneficiary that’s not an insignificant matter to review similarly the initial date memorandum from wtc to mr sweeney memorializing issues of concern to wtc explained the impetus for obtaining consents from involved beneficiaries as follows each trust’s interest in the dbt will be non-marketable for a period of time perhaps beyond the termination of a_trust wtc would not normally invest marketable assets so as to cause them to become illiquid the beneficiaries of the trust who are sui juris should therefore consent to this investment to the extent these illiquidity concerns can be minimized by structuring the dbt so as to allow pro_rata distributions on the occurrence of certain events eg the death of one of mr schutt’s children this should be done notes made by mr sweeney of a date meeting with decedent mr howard and ms hickok likewise reflect continued emphasis by wtc representatives on the need for beneficiary consent in conjunction with issues related to the duration of the business trusts as a final example in mr howard’s november the court notes that this suggestion pertaining to distributions would manifestly have conflicted with decedent’s objectives and was not incorporated letter agreeing to investment in schutt i and ii subject_to three conditions the condition pertaining to consent read all of the beneficiaries of the various trusts who are of age will execute a form of consent whereby they acknowledge and consent to the trusts’ investing in the business trusts and that they recognize that the business trusts may last beyond the termination_date of the trusts of which they are a beneficiary the form of the delaware business trusts will be attached to the consents mr howard testified that the latter requirement of the just- quoted condition was suggested and insisted upon by him to ensure that the consent given by the beneficiaries was meaningful despite the evidence discussed above it is nonetheless respondent’s position that tax savings through valuation discounts constituted the dominant reason for formation of schutt i and ii respondent characterizes the issue of valuation discounts as having dominated the early discussions concerning the formation of a new entity respondent also notes that decedent and his advisers initially contemplated only transferring stock from the revocable_trust to a business_trust and emphasizes that the subsequent decision to involve the wtc trusts served a tax purpose of making available minority as well as marketability discounts however while it is clear that estate_tax implications were recognized and considered in the initial stages of the planning process the record fails to reflect that such issues predominated in decedent’s thinking and desires what may have originally been approached as a relatively routine estate_planning transaction rapidly developed into an opportunity and vehicle for addressing more fundamental concerns of decedent as mr sweeney and mr dinneen acknowledged at trial both had a background in tax and so would naturally have taken tax and valuation matters into account in any recommendations they made for decedent yet the documentary_evidence and testimony fall short of enabling the court to infer that decedent himself was principally focused on tax savings to the contrary the record compiled over the course of the ensuing year suggests otherwise the valuation questions evaluated by decedent’s advisers in february and early march of were left virtually untouched throughout the remaining approximately months of the planning and formation process furthermore to the extent that the notes taken by mr sweeney of meetings involving decedent enable us to identify the particular concerns or comments emphasized by decedent himself these concerns never touch on valuation discounts rather there is a notable focus on matters such as decedent’s desire for investment control additionally in the letters sent by mr sweeney to decedent for purposes of updating him on the progress of negotiations and presumably focusing on issues about which decedent would be most interested transfer_tax issues are nearly absent thus the proffered evidence is insufficient to establish that estate_tax savings were decedent’s predominant reason for forming schutt i and ii and to contradict the estate’s contention that a true and significant motive for decedent’s creation of the entities was to perpetuate his buy and hold investment philosophy given this conclusion regarding decedent’s motive the question then becomes whether perpetuation of a buy and hold investment strategy qualifies as a legitimate and significant nontax reason within the meaning of estate of bongard v commissioner t c at __ slip op pincite as respondent points out the buy and hold investment philosophy by definition resulted in passive entities designed principally to hold the dupont and exxon stock active_management trading or churning of the portfolios as a means of generating profits was not intended furthermore because each trust was funded with the stock of a single issuer asset diversification did not ensue the court_of_appeals for the third circuit has in a similar vein suggested that the mere holding of an untraded portfolio of marketable_securities weighs negatively in the assessment of potential nontax benefits available as a result of a transfer to a family entity estate of thompson v commissioner f 3d pincite as a general premise this court has agreed with the court_of_appeals particularly in cases where the securities are contributed almost exclusively by one person see estate of strangi v commissioner tcmemo_2003_145 estate of harper v commissioner tcmemo_2002_121 in the unique circumstances of this case however a key difference exists in that decedent’s primary concern was in perpetuating his philosophy vis-a-vis the stock of the wtc trusts in the event of a termination of one of those trusts here by contributing stock in the revocable_trust decedent was able to achieve that aim with respect to securities of the wtc trusts even exceeding the value of his own contributions in this unusual scenario we cannot blindly apply the same analysis appropriate in cases implicating nothing more than traditional investment management considerations to summarize the record reflects that decedent’s desire to prevent sale of core holdings in the wtc trusts in the event of a distribution to beneficiaries was real was a significant factor in motivating the creation of schutt i and ii was appreciably advanced by formation of the business trusts and was unrelated to tax ramifications the court is thus able to conclude in this case that schutt i and ii were formed for a legitimate and significant nontax purpose without further probing the parties’ disagreement as to whether in theory an investment strategy premised on buy and hold should offer just as much justification for an entity premised thereon as a philosophy that focuses on active trading as regards other factors considered indicative of a bona_fide sale these too tend to support the estate’s position the contributed_property was actually transferred to schutt i and ii in a timely manner entity and personal assets were not commingled decedent was not financially dependent on distributions from schutt i and ii retaining sufficient assets outside of the business trusts amply to support his needs and lifestyle nor was decedent effectively standing on both sides of the transactions concerning this latter point it is respondent’s position that there were no ‘arm’s-length negotiations’ between the decedent and the bank concerning any material matters affecting the formation and operation of the business trusts respondent maintains that wtc while ostensibly an independent third party simply represented the interests of decedent’s children and grandchildren and that decedent dictated all material terms the court however is unpersuaded by respondent’s attempts to downplay the give-and-take reflected in the record as detailed in the facts recounted above and the stipulated exhibits wtc representatives thoroughly evaluated the business_trust proposals raised questions offered suggestions and made requests some of those suggestions or requests were accepted or acquiesced in others were not such a scenario bears the earmarks of considered negotiations not blind accommodation there is no prerequisite that arm’s-length bargaining be strictly adversarial or acrimonious regardless of whether the schutt i and ii transactions should be subjected to the heightened scrutiny appropriate in intrafamily situations the record here is sufficient to show that the negotiations and discussions were more than a mere facadedollar_figure the court concludes that the transfers to schutt i and ii satisfy the bona_fide sale requirement for purposes of sec_2036 and sec_2038 adequate_and_full_consideration in this court’s recent discussion of the adequate_and_full_consideration prong in estate of bongard v commissioner t c at __ slip op pincite four factors were noted in support of a finding that the consideration requirement had been met the interests received by the participants in the the court also notes that wilmington trust company wtc was founded in by the dupont family and has among its clients numerous dupont descendants according to public filings with the securities_and_exchange_commission wtc subsequently became the principal operating and banking entity of wilmington trust corporation a financial holding_company which as of date was publicly traded with big_number shares outstanding and big_number shareholders of record had total assets of dollar_figure billion and possessed stockholders’ equity of dollar_figure million given this size and scope wtc’s historical connection to the dupont family is not germane to our analysis likewise although mr sweeney has served as a director of wtc and or wilmington trust corporation since and his firm has served as outside counsel to wtc he during was one of directors and both mr sweeney and mr howard testified credibly that the relationship made the participants more circumspect rather than less in their dealings entity at issue were proportionate to the value of the property each contributed to the entity the respective assets contributed were properly credited to the capital accounts of the transferors distributions from the entity required a negative adjustment in the distributee’s capital_account and there existed a legitimate and significant nontax reason for engaging in the transaction given these circumstances we concluded that the resultant discounted value attributable to entity interest valuation principles was not per se to be equated with inadequate consideration id at __ slip op pincite the court_of_appeals for the third circuit has likewise opined that while the dissipated value resulting from a transfer to a closely held entity does not automatically constitute inadequate consideration for sec_2036 purposes heightened scrutiny is triggered estate of thompson v commissioner f 3d pincite to wit and consistent with the focus of the court_of_appeals in the bona_fide sale context where the transferee partnership does not operate a legitimate business and the record demonstrates the valuation discount provides the sole benefit for converting liquid marketable assets into illiquid partnership interests there is no transfer for consideration within the meaning of sec_2036 id in reaching this conclusion the court_of_appeals referenced the recycling of value concept first articulated by this court in estate of harper v commissioner tcmemo_2002_121 estate of thompson v commissioner supra pincite as we explained with respect to the situation before us in estate of harper v commissioner supra to call what occurred here a transfer for consideration within the meaning of sec_2036 much less a transfer for an adequate_and_full_consideration would stretch the exception far beyond its intended scope in actuality all decedent did was to change the form in which he held his beneficial_interest in the contributed_property we see little practical difference in whether the trust held the property directly or as a 99-percent partner and entitled to a commensurate 99-percent share of profits in a partnership holding the property essentially the value of the partnership_interest the trust received derived solely from the assets the trust had just contributed without any change whatsoever in the underlying pool of assets or prospect for profit as for example where others make contributions of property or services in the interest of true joint_ownership or enterprise there exists nothing but a circuitous recycling of value we are satisfied that such instances of pure recycling do not rise to the level of a payment of consideration to hold otherwise would open sec_2036 to a myriad of abuses engendered by unilateral paper transformations respondent contends that the instant case features the genre of value recycling described in estate of harper v commissioner supra and subsequent cases such as estate of strangi v commissioner tcmemo_2003_145 respondent stressing that decedent enjoyed all incidents_of_ownership related to the contributed stock both before and after the transfers eg the right to the income generated the right to sell the stock and reinvest the proceeds the right to vote the shares maintains that contribution to schutt i and ii engendered no meaningful change in decedent’s relationship to the assets again however this reasoning disregards unique factual circumstances present in this case that were not involved in estate of harper v commissioner supra and its progeny undoubtedly looking in isolation at the relationship of a decedent to his or her assets may be sufficient where the decedent’s contributions make up the bulk of the property held by the relevant entity and no suggestion of any benefit beyond change in form is evident yet here where others contributed more than half of the property funding the entities and the record reflects that decedent used his own assets primarily to alter his relationship vis-a-vis those other assets the analysis must look more broadly at the transactions in that decedent employed his capital to achieve a legitimate nontax purpose the court cannot conclude that he merely recycled his shareholdings furthermore with respect to the additional criteria cited in estate of bongard v commissioner supra at ___ slip op pincite each participant in schutt i and ii received an interest proportionate in value to its respective contribution the capital contributions made were properly credited to each transferor’s capital_account and distributions required a negative adjustment in the distributee’s capital_account liquidating distributions would also be made in accordance with capital_account balances hence existing precedent shows that decedent is considered to have received adequate_and_full_consideration as used in sec_2036 and sec_2038 for his transfers to schutt i and ii ii conclusion the court has concluded in the unique circumstances of this case that decedent’s transfers to schutt i and ii constitute bona_fide sales for adequate_and_full_consideration for purposes of sec_2036 and sec_2038 because the record supports finding that both prongs of this test have been met respondent has failed to carry the burden of proving otherwise accordingly the transfers to schutt i and ii are excepted from inclusion in decedent’s gross_estate under either sec_2036 or sec_2038 the court therefore need not probe other arguments by the parties with regard to the application of these statutes to reflect the foregoing and to give effect to the parties’ stipulations decision will be entered under rule
